Citation Nr: 0725105	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 29, 
2004 for the award of service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970, and from January to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In December 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned Acting Veterans Law Judge, sitting at the Board's 
main office in Washington, D.C.  A transcript of that hearing 
is of record.

The Board notes that, in September 2006, the veteran 
submitted a timely notice of disagreement (NOD) as to the 
March 2006 rating action that assigned an initial rating of 
30 percent for his service-connected skin disability, and a 
statement of the case (SOC) was apparently issued by the RO 
in January 2007 (but not presently associated with the claims 
file).  However, as a substantive appeal is not associated 
with the claims and the matter not certified for appellate 
review, the Board will confine its consideration to the issue 
as set forth on the decision title page.


FINDINGS OF FACT

1.  On November 29, 2002, the veteran submitted a claim for 
service connection for a skin rash that was denied by the RO 
in a May 2003 rating action.  The veteran submitted a timely 
NOD as to the RO's determination and, in January 2004, an SOC 
was issued.  He did not submit a timely substantive appeal 
(VA Form 9) as to the rating decision.

2.  On December 30, 2004, the RO received a written statement 
from the veteran that was construed as a request to reopen 
his previously denied claim for service connection for a skin 
rash; ultimately, service connection for a skin rash was 
granted by the RO in a March 2006 rating decision and the 
veteran was assigned a 30 percent disability rating, 
effective from November 30, 2004 (described as the date of 
receipt of the veteran's claim).

3.  A written statement from the veteran's accredited service 
representative was received by the RO on April 1, 2004, and 
could reasonably be construed as demonstrating an intent to 
pursue the claim on appeal.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the legal 
criteria for an effective date of November 29, 2002, but no 
earlier, for the award of service connection for a skin rash 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.400, 20.202, 20.301 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2006)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Moreover, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background and Legal Analysis

The veteran filed a claim for service connection for a skin 
rash in November 2002.  The claim was denied by the RO in a 
May 2003 rating decision, and the veteran was notified of the 
denial that same month, along with his appellate rights.  He 
filed a timely NOD in December 2003, and an SOC was issued by 
the RO in January 2004.  He did not file a VA Form 9 as to 
the RO's decision.

The veteran does not contest that he failed to file a VA Form 
9 as to the May 2003 rating decision.  His argument rests on 
the fact that he and his representative submitted other 
documents that should be construed in lieu of receipt of the 
VA Form 9 and that would allow him an effective date of 
November 2002 for the award of service connection for a skin 
rash.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of compensation based on a claim for service 
connection "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400, 38 C.F.R. § 3.400(b)(2)(ii).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.301, 20.302 (2006).  If the claimant does 
not initiate an appeal within one year, or if the claimant 
fails to perfect the appeal by filing a timely substantive 
appeal, or if the claimant initiates a timely appeal and the 
appeal is later withdrawn or denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103 
(2006).  Any award based on a subsequently filed application 
for benefits can be made effective no earlier than the date 
of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 
5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See also 38 C.F.R. § 3.1(p) (2006).

Upon careful review of the pertinent evidence of record, the 
Board finds that entitlement to an effective date of November 
29, 2002, but no earlier, for the award of service connection 
for a skin rash is warranted, but that the preponderance of 
the evidence is against an effective date earlier than 
November 29, 2002.  The reasons follow.

The record reflects that, on November 29, 2002, the RO 
received the veteran's written claim for service connection 
for a skin rash.  Pertinent medical evidence was added to the 
file and, in a May 2003 rating decision, the RO denied the 
veteran's claim for service connection for a skin disorder.  
In a letter dated the same month, the RO advised the veteran 
of the action taken on his claim and his appellate rights.  
In December 2003, the veteran submitted a timely NOD with the 
RO's decision and, in January 2004, an SOC was issued.  In an 
accompanying letter, the RO advised the veteran to submit a 
signed VA Form 9 within 60 days of the date of the letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action on appeal.

On April 1, 2004, the RO received a memorandum from the 
veteran's service representative, dated March 31, 2004, that 
discussed additional medical evidence regarding the veteran's 
skin rash, and was submitted at that time in support of the 
veteran's claim.  The representative stated that he 
"respectfully requested that the attached evidence serve to 
support the pending claim" and that he and the veteran be 
advised after "all the necessary adjudication measures are 
completed".

On May 12, 2004, the RO provided the veteran with a 
supplemental statement of the case (SSOC).  In a letter 
accompanying the SSOC, the RO advised the veteran that his 
appellate rights would expire 60 days from the date of the 
letter.  On May 28, 2004, the veteran submitted a Statement 
in Support of Claim (VA Form 21-4138) with additional 
evidence in support of his claim.  On July 22, 2004, the 
veteran was provided with another SSOC and the RO again 
informed him that his appellate rights would expire 60 days 
from the letter's date.  

On July 25, 2004, a VA Form 21-4138 was received from the 
veteran noting a 1992 prior Board decision.  A substantive 
appeal was not received by September 22, 2004.

Subsequently, on December 30, 2004, the RO received the 
veteran's written statement on a VA Form 21-4138, that was 
construed as a request to reopen his claim for service 
connection for a skin rash.  After considering the evidence 
of record, in an April 2005 rating decision, the RO found 
that new and material evidence was not received to reopen the 
previously denied claim for service connection for a skin 
rash.  The veteran submitted a timely NOD and ultimately, in 
a March 2006 determination, the RO granted his claim for 
service connection for a skin rash and assigned an initial 30 
percent disability rating, effective from November 30, 2004 
(described as the date of receipt of the veteran's request to 
reopen his claim).

During his December 2006 Board hearing, the veteran 
acknowledged that he failed to submit a timely signed VA Form 
9,  However, he maintained that he and his representative 
submitted other documents in the file that, if liberally 
construed, demonstrate his intent to pursue his appeal.  
Thus, he argued that a more appropriate effective date is 
November 29, 2004   

Reading the evidence in the light most favorable to the 
veteran, the Board is of the opinion that his 
representative's March 31, 2004 memorandum advising the RO of 
the submission of additional medical evidence regarding the 
veteran's skin rash, in support of the veteran's claim, 
surely reflects a clear intent to pursue the appeal.  As 
such, it is reasonable to construe this document, received by 
the RO on April 1, 2004, in lieu of receipt of a timely VA 
Form 9 as to the May 2003 rating decision.  As such, the 
veteran's appeal of the May 2003 rating decision is 
considered perfected.  Accordingly, an effective date of 
November 29, 2002, but no earlier, for the award of service 
connection for a skin rash is warranted.  

However, an effective date prior to November 29, 2002 for the 
grant of service connection for a skin rash is not warranted 
as the veteran does not argue, and the objective evidence of 
record simply does not demonstrate, that he submitted either 
a formal or informal claim for this benefit any earlier than 
November 29, 2002.

For the reasons stated above, the Board finds that an 
effective dated November 29, 2002, for the award of service 
connection for a skin rash is warranted, but that the 
preponderance of the evidence is against an effective date 
earlier than that.  The benefit of the doubt has been granted 
in the veteran's favor to this limited extent.  See  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

An effective date of November 29, 2002, but not earlier, for 
the award of service connection for a skin rash is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


